DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 2/15/22.
	Applicant’s amendment to claims 17 and 19 is acknowledged.
	Claims 1-20 are pending and claims 1-16 are withdrawn.
Claims 17-20 are subject to examination at this time.

Response to Arguments
Applicant's arguments with respect to claim 17 have been considered but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
Claims 19-20 are allowed.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee, US Publication No. 2017/0062462 A1.

Lee anticipates:
17.  A semiconductor device comprising (see fig. 9 annotated below and figs. 1C and 7B): 
	a doped structure (173 in fig. 7B); 
	a gate stack structure (CP) comprising a first stack structure (e.g. “first layer” labeled in fig. 9 below), a second stack structure (e.g. “second layer” labeled in fig. 9 below), and a third stack structure (e.g. “third layer” labeled in fig. 9 below), which are continuously stacked in a first direction over the doped structure, the gate stack structure comprising a groove (e.g. “Groove” labeled in fig. 9 below) formed in a sidewall of the gate stack structure, wherein the groove is defined between the first stack structure and the third stack structure (e.g. The groove is in the second layer.  The groove is formed due to the tapered shapes of the BI column in the middle.), and wherein the first stack structure (e.g. “first layer” labeled in fig. 9 below) and the third stack structure (e.g. “third layer” labeled in fig. 9 below) protrude farther than the second stack 
	a channel pattern (D_CH1) penetrating the gate stack structure, wherein the gate stack structure extends from the sidewall of the gate stack structure in which the groove (e.g. “Groove” labeled in fig. 9 below) is formed toward the channel pattern (e.g. Gate stack extends from groove along the BI column in middle extends toward D_CH1 to the left.); and 
	a memory pattern (MIL2) extending along an outer wall of the channel pattern (D_CH1).  See Lee at para. [0001] – [0107], figs. 1-11.

    PNG
    media_image1.png
    693
    719
    media_image1.png
    Greyscale








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 March 2022